NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0841-18T1

R.K.,

          Plaintiff-Respondent,

v.

J.L.,

     Defendant-Appellant.
__________________________

                   Submitted October 21, 2020 – Decided January 14, 2021

                   Before Judges Geiger and Mitterhoff.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Ocean County, Docket
                   No. FD-15-0010-17.

                   J.L., appellant pro se.

                   Paras, Apy & Reiss, PC, attorney for respondent (Peter
                   C. Paras, of counsel and on the brief).

PER CURIAM
      In this custody dispute, defendant J.L.1, who is self-represented, appeals

from an October 1, 2018 order denying her full custody of the parties' minor son

and his removal to Connecticut. We affirm, substantially for the reasons set

forth in Judge Deborah L. Gramiccioni's thoughtful and thorough forty-three-

page written opinion. We add only the following brief comments.

      When parties met in 2002, defendant was living in Connecticut, and

plaintiff resided in New Jersey. After four months they discontinued their long-

distance relationship but resumed in 2009. In 2011, the parties' son, A.K., was

born. A.K. lived with defendant in Connecticut until October 2014, when

defendant, A.K., and defendant’s daughter moved to New Jersey to live with

plaintiff. The parties lived together or near each other from October 2014 to

January 2018.     A.K. started to attend school, play sports, and develop

relationships with friends and family. Defendant currently resides and works in

New Jersey. The parties' relationship eventually dissolved.

      On July 6, 2016, plaintiff filed a complaint for joint legal and physical

custody of A.K., a parenting time schedule, right of first refusal, and counsel

fees. Defendant filed a counterclaim on July 27, 2016, requesting sole physical



1
  We use initials to maintain the confidentiality of the parties and their child.
R. 1:38-3(d)(12).
                                                                         A-0841-18T1
                                       2
custody, parenting time, and relocation to Connecticut. In the summer of 2016,

the parties agreed on a 50/50 parenting schedule. Plaintiff changed his work

schedule to make his son a priority. On alternate weekends, A.K. and defendant

traveled to Connecticut, where he was able to visit his maternal family and half-

sister. However, defendant would not let A.K. speak to plaintiff by phone while

in her care.

      On September 7, 2016, another judge granted joint legal and residential

custody of A.K. to the parties; the order also included a parenting time

arrangement that was agreed upon by the parties. The judge denied defendant's

request for removal and relocation and denied plaintiff's application for counsel

fees without prejudice.

      On January 12, 2017, defendant filed an Order to Show Cause requesting

relocation, custody, and parenting time. That same day, Judge Gramiccioni

entered an order denying defendant’s request, and scheduled the matter to be

heard as a motion on short notice on January 25, 2017. On January 17, 2017,

plaintiff filed a cross-motion seeking to deny relocation, custody, and schedule

the matter for trial.     On January 19, 2017, defendant filed a response to

plaintiff’s cross-motion.    On January 25, 2018, Judge Gramiccioni denied




                                                                         A-0841-18T1
                                       3
defendant’s motion on short notice and determined that these issues required

resolution at a plenary trial, which commenced on March 15, 2018.

      At trial, plaintiff's witness, Dr. Mitch Abrams, was the only expert to

testify. After conducting clinical interviews, psychological testing, document

review, and interviews with collateral sources, Dr. Abrams concluded it would

be in the child's best interests if A.K. had consistent, regular contact with both

parents. Dr. Abrams recommended the parties share joint legal and residential

custody, opining it would be against A.K.'s best interests if he relocated to

Connecticut. Although she was a loving, caring, and attentive mother, Dr.

Abrams opined that defendant tended to distort the truth. Dr. Abrams was

particularly troubled by a statement she made to him that plaintiff should not be

involved in A.K.'s life in any capacity. Despite this, Dr. Abrams concluded her

regular presence in A.K.'s life is key to his development.

      In contrast, Dr. Abrams found plaintiff to be emotionally stable and more

reliable than defendant. In addition, Dr. Abrams determined A.K. and his father

had a normal and stable relationship. Dr. Abrams recommended, in addition to

joint custody, that the parties attend co-parenting classes together to improve

their communication and assure each other of their willingness to place their




                                                                          A-0841-18T1
                                        4
son's interests above their own. Dr. Abrams also recommended defendant be

evaluated by a psychotherapist and attend psychotherapy immediately.

      Judge Gramiccioni determined Dr. Abrams "exhibited a direct,

professional and straightforward demeanor" and "acknowledged the relative

strengths and weaknesses of both parents." In evaluating the case, the judge

relied heavily upon Dr. Abram's testimony.

      Other witnesses testified at trial, including defendant's adult daughter,

friends, and a neighbor. Judge Gramiccioni found them all credible. She

described plaintiff's testimony as "straightforward, forthright, and direct." In

contrast, she found defendant "appeared motivated to gain an advantage in the

instant custody litigation by exaggerating facts or exploiting certain incidents

involving [p]laintiff, which were revealed to be more innocuous than

[d]efendant had asserted."      Judge Gramiccioni found defendant's former

accusations against plaintiff to be unsubstantial, unfounded, "self -serving and

baseless, and designed to gain an advantage in the custody proceedings that were

pending at the time."

      Judge Gramiccioni applied the factors enumerated in N.J.S.A. 9:2-4 and

concluded it would be in A.K.'s best interest if the parties shared joint physical

and legal custody, with equal shared parenting time. The judge found that "both


                                                                          A-0841-18T1
                                        5
parties are able to function as joint custodians of A.K., and are capable of

cooperating with each other for the benefit of their son."         The judge also

determined that both parents "appear willing, indeed eager, to accept custody of

A.K." and that "neither parent has improperly withheld the child from the other

and is unlikely to do so in the future." The judge also noted that "the interactions

and relationships A.K. currently maintains with both [p]laintiff and [d]efendant

promotes stability, contributes to his well-being, and is in his best interest." The

judge stated, "that both parents have commensurate abilities to satisfy the needs

of A.K.." The judge found that A.K. was "well-adjusted" and "happy and settled

in his current school environment." The judge determined that neither party was

unfit to parent and the psychological testing did not disqualify either. The judge

noted that both parties spent considerable time with A.K. which underscored

"the importance of shared physical custody of A.K., who clearly enjoys the time

spent with both parents."

      Ultimately, Judge Gramiccioni concluded that:

            A.K. has flourished under the current equal parenting
            time arrangements, notwithstanding the palpable
            friction the parties exhibited in the throes of litigation.
            He enjoys his school and extra-curricular activities, and
            spends quality and meaningful time with both
            [p]laintiff and [d]efendant. The child's best interests are
            served by the parents sharing legal and residential
            custody and having equal parenting time.

                                                                            A-0841-18T1
                                         6
      On the issue of removal, Judge Gramiccioni applied Bisbing v. Bisbing,

230 N.J. 309 (2017), and determined it would be in A.K.'s best interests to

remain in New Jersey. The judge noted that, although defendant "set forth

reasons why the move would be better for her," no testimony was presented "as

to why the move would be better for A.K.."

      Judge Gramiccioni found, based on Dr. Abrams' testimony, that "anything

that would interfere with steady interactions with both parents would not be in

A.K.’s best interest." The judge stated defendant's proposed parenting schedule

"would pose hardships on the parties, insofar as the proposal would require

multiple hour-long car trips to exchange A.K. every week during the school year

. . . . For a six[-]year[-]old child, [d]efendant's proposed parenting schedule

would be difficult, and more importantly, unnecessary."

      In weighing the factors set forth in N.J.S.A. 9:2-4, Judge Gramiccioni

concluded:

             The meaningful interaction and relationship of A.K.
             with both parents, the stability of the home
             environment, the quality and continuity of A.K.'s
             education, the extent and quality of the time spent with
             A.K. prior to or subsequent to the separation, and even
             the parents’ employment responsibilities, all weigh in
             favor of denying [d]efendant’s request.



                                                                        A-0841-18T1
                                        7
        Judge Gramiccioni, again evaluating the factors set forth in N.J.S.A. 9:2-

4, determined that "A.K.’s best interests would be served by awarding the parties

equal parenting time." The judge found the current schedule, which had been

followed for almost two years, should continue. 2

        On appeal, defendant raises two points for our consideration:

              POINT I

              THE TRIAL COURT INAPPROPRIATELY DENIED
              THE APPLICATION FOR RELOCATION TO
              CONNECTICUT.

              POINT II

              THE   TRIAL   COURT   INAPPROPRIATELY
              AWARDED JOINT CUSTODY BETWEEN THE
              PARTIES AS OPPOSED TO AWARDING SOLE
              PHYSICAL   AND   LEGAL   CUSTODY   TO
              DEFENDANT/APPELLANT.

        "Appellate courts accord particular deference to the Family Part because

of its 'special jurisdiction and expertise' in family matters." Harte v. Hand, 433

N.J. Super. 457, 461 (App. Div. 2013) (quoting Cesare v. Cesare, 154 N.J. 394,

413 (1998)). "Because a trial court 'hears the case, sees and observes the

witnesses, [and] hears them testify,' it has a better perspective than a reviewing

court in evaluating the veracity of witnesses.'" Cesare, 154 N.J. at 412 (quoting


2
    The parties shared "a bi-weekly 3-2-2 cycle."
                                                                          A-0841-18T1
                                         8
Pascale v. Pascale, 113 N.J. 20, 33 (1988)). As such, "an appellate court should

not disturb the 'factual findings and legal conclusions of the trial judge unless

[it is] convinced that they are so manifestly unsupported by or inconsistent with

the competent, relevant and reasonably credible evidence as to offend the

interests of justice.'" Ibid. (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co.,

65 N.J. 474, 484 (1974)). "[W]e owe no deference to the judge's decision on an

issue of law or the legal consequences that flow from established facts." Dever

v. Howell, 456 N.J. Super. 300, 309 (App. Div. 2018) (citing Manalapan Realty,

L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

      Our legislature has determined that it

            is in the public policy of this State to assure minor
            children of frequent and continuing contact with both
            parents after the parents have separated or dissolved
            their marriage and that it is in the public interest to
            encourage parents to share the rights and
            responsibilities of child rearing in order to effect this
            policy.

            [N.J.S.A. 9:2-4.]

      "[I]n promoting the child's welfare, the court should strain every effort to

attain for the child the affection of both parents rather than one." Beck v. Beck,

86 N.J. 480, 485 (1981) (quoting Turney v. Nooney, 5 N.J. Super. 392, 397

(App. Div. 1949)). A custody decision "must foster, not hamper," a "healthy


                                                                          A-0841-18T1
                                        9
parent-child relationship" with both parents. Nufrio v. Nufrio, 341 N.J. Super.

548, 550 (App. Div. 2001). A parent's enumerated rights on custodial matters

are qualified, however, by the multiple factors set forth in N.J.S.A. 9:2-4, which

require courts to evaluate the child's best interests. See Faucet v. Vasquez, 411

N.J. Super. 108, 118 (App. Div. 2009) (stating "the touchstone" of all custody

cases is the child's best interests).

      Applying our deferential standard to the family court's findings, and after

conducting our de novo review of its legal conclusions, we affirm Judge

Gramiccioni's order establishing joint legal and residential custody.           We

conclude the judge thoroughly considered all the statutory factors and explained

the factual findings, which were supported by "adequate, substantial and

credible evidence" in the record. Rova Farms, 65 N.J. at 484. Contrary to

defendant's assertions, there was nothing in the record to indicate that the

arrangement was contrary to A.K.'s best interests. The judge conducted an

extensive evaluation of the applicable factors set forth in N.J.S.A. 9:2-4,

recognizing the discord between the parties but still concluding that it was in the

A.K.'s best interests to have equal time with both parents.

      In that regard, we also are satisfied that Judge Gramiccioni's denial of

A.K.'s removal was equally supported by the record and in the child's best


                                                                           A-0841-18T1
                                        10
interests. In Bisbing, our Supreme Court departed from the two-part removal

test in Baures v. Lewis, 167 N.J. 91, 118-20 (2001), and replaced it with the

best-interests standard embodied in N.J.S.A. 9:2-4. 230 N.J. at 312-13. Under

N.J.S.A. 9:2-2, a parent who seeks to remove a child from New Jersey without

the other parent's consent must demonstrate "cause" for the removal, which is

"determined by a best interests analysis in which the court will consider all

relevant factors set forth in N.J.S.A. 9:2-4(c), supplemented by other facts as

appropriate." Bisbing, 230 N.J. at 338. The judge's decision denying removal

was supported by the substantial, credible evidence in the record, and we discern

no basis to disturb it.

      Affirmed.




                                                                         A-0841-18T1
                                      11